Citation Nr: 1032187	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  05-15 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent 
for degenerative disc disease, L4-L5, L5-S1, lumbar spine, (low 
back disability).  

2.  Entitlement to service connection for a neurologic 
disability, to include lumbar radiculopathy, as secondary to 
degenerative disc disease, L4-L5, L5-S1, lumbar spine.  


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel







INTRODUCTION

The Veteran had active military service from November 2001 to May 
2003.  

This matter comes to the Board of Veterans' Appeals (Board) from 
an April 2003 rating decision of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which 
granted the Veteran service connection for a low back disability 
with a 10 percent rating, effective May 7, 2003.  In an October 
2005 supplemental statement of the case (SSOC) the RO increased 
the Veteran's rating for a low back disability to 20 percent 
disabling, effective September 14, 2005.  The RO in Phoenix, 
Arizona, currently retains jurisdiction of the Veteran's claim.  

In July 2009, the Board remanded the Veteran's current claims for 
additional development.  

As noted in the July 2009 Board remand, in November 2005 
the Veteran indicated that spasms and muscle cramping 
affect her entire back, neck, and shoulders.  Entitlement 
to service connection for thoracic spine, cervical spine, 
and shoulder disabilities are not currently before the 
Board and these matters are AGAIN REFERRED to the RO for 
appropriate action.  

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks an evaluation in excess of 20 percent for her 
low back disability and entitlement to service connection for a 
neurologic disability secondary to her low back disability.  She 
contends that she has constant low back pain and shooting pain 
that radiates from her back down her leg and into her knee.  

In its July 2009 Board remand VA was instructed to take all 
necessary steps to assist the Veteran in obtaining 
representation, to include representation by a Veteran's Service 
Organization (VSO), and to schedule the Veteran for a VA medical 
examination to evaluate the current severity of her low back 
disability, and the nature and etiology of the claimed neurologic 
disability, to include lumbar radiculopathy.  Additionally, VA 
was instructed to properly notify the Veteran of her examination 
and associate a copy of the letter notifying her of the 
examination in the claim file.  

An August 2009 letter from the RO to the Veteran was mailed to 
the Veteran at an address on [redacted].  A letter dated 
later in August 2009 from the RO to the Veteran containing 
information on how she can obtain representation from a VSO was 
mailed to her at an address on [redacted].  A November 2009 
VCAA letter from the RO to the Veteran was mailed to the Veteran 
at an address on [redacted].  A January 2010 letter notifying 
the Veteran that she will be scheduled for a VA examination by a 
VA medical facility from the RO to the Veteran was mailed to her 
at an address on [redacted].  A June 2010 supplemental statement 
of the case (SSOC) was mailed to the Veteran at an address on [redacted]
[redacted].  

A January 2010 document from a VA Medical Center (VAMC) in 
Phoenix, Arizona, indicates that the Veteran failed to appear at 
her VA examination.  

A returned letter dated in October 2009 from the United States 
Postal Service (USPS) indicates that mail cannot be delivered to 
the [redacted]. address.  It is clear that VA does not know 
the Veteran's current mailing address.  Furthermore, there is no 
letter from the VAMC in Phoenix, Arizona, notifying the Veteran 
of her VA examination, which was required by the Board's July 
2009 remand.  

To ensure that VA has met its duty to assist the appellant in 
developing the evidence in support of her claims pursuant to 38 
U.S.C.A. § 5103A, this case must be remanded so that the 
Veteran's current mailing address can be verified, a new VA 
examination can be provided to evaluate the current severity of 
the Veteran's low back disability and the nature and etiology of 
her claimed neurologic disability, and so that the Veteran can be 
assisted in obtaining representation.  
The appellant is hereby notified that it is her responsibility to 
report for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the claim.  
See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Take all steps necessary to verify the 
Veteran's current mailing address, including 
contacting the Social Security Administration 
and the USPS.  Note all requests and negative 
responses and make a Formal Finding of the 
Veteran's most current mailing address.  

2.  Thereafter, take all steps necessary to 
assist the Veteran in obtaining 
representation, to include representation by 
a VSO.  

3.  Thereafter, schedule the Veteran for a VA 
medical examination to: 

A) Evaluate the current severity of her low 
back disability.  The examiner is to record 
all manifestation of the low back disability, 
including range of motion findings.  

B)  Determine the nature and etiology of the 
claimed neurologic disability, to include 
lumbar radiculopathy.  The examiner is to 
record all manifestation of the low back 
disability, including range of motion, and 
provide an opinion as to whether it is at 
least as likely as not that any current 
neurologic disability found, to include 
lumbar radiculopathy, was caused or 
aggravated by the Veteran's service-connected 
low back disability.  


A complete rationale must be provided for all 
opinions.  The claim folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner must note and specifically address 
in the opinion the VA treatment records 
indicating that the Veteran has lumbar 
radiculopathy.  

4.  Thereafter, if necessary, any additional 
development deemed appropriate should be 
accomplished.  The claims should then be 
readjudicated.  If either of the claims 
remain denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, and allow an 
appropriate period of time for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

